DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 was considered by the examiner.

Claim Objections
Examiner withdraws the claim objection based upon Applicant’s amendment to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 10, 21-22, and 25-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0042567 A1) (“Jung”) in light of evidentiary references 1) Horng et al. (US 2008/0217710 A1) (“Horng”), 2)  Zhou et al. (US 2013/0001717 A1) (“Zhou”), and 3) Chuang et al. (US 2016/0380183 A1) (“Chuang”), in view of Shi et al. (US 7,009,266 B2) (“Shi”), in light of evidentiary reference Keshtbod et al. (US 2010/0221848 A1) (“Keshtbod”).


    PNG
    media_image1.png
    428
    533
    media_image1.png
    Greyscale

Regarding claim 1, Jung teaches at least in figure 14, and Examiner’s annotated figure 14 above:
a lower metallization feature (101); 
an upper metallization feature (201, except for the stud); 
a bottom electrode (103’) in direct contact with the lower metallization feature (101); 
one or more switching materials (100”/107”; per Applicant’s specification at ¶¶ 0023-24 the switching material 20 can be TiN, TaN, WN, Al, Ru, Ir, Pt, Ag, Au, Co, W, Cu or a combination of multi-layer conducting films; Evidentiary reference Horng teaches in ¶ 0010 that a typical capping layer for an MTJ device is TaN. Further, evidentiary reference Zhou teaches in at least claim 28 that materials of a capping layer for an MTJ device are known to be  Ru, Cu, Pt, etc. Still further, Chuang teaches in ¶ 0024 that materials of capping layer are known to include 
a top electrode (C)  in direct contact with the one or more switching materials (100”/107”) (where figure 14 shows that 108” is in direct contact with at least 107”); and 
a via interconnection (A) in contact with a top surface of the top electrode (C) and a bottom surface of the upper metallization feature (B), and
a spacer material (D) contacting and surrounding a sidewall of the via interconnection, (A) and contacting a top surface of the top electrode (C).
wherein an outer-sidewall surface of the spacer material (D outside edge near arrow in Examiner’s annotated figure 14 above) is coplanar with a sidewall of each of the one or more switching materials (100”/107”), the top electrode and (C). 

Jung does not explicitly teach:
the spacer material contacting a bottom surface of the upper metallization feature,
wherein a sidewall of the spacer material is coplanar with the bottom electrode.


    PNG
    media_image2.png
    617
    649
    media_image2.png
    Greyscale

Shi teaches at least in figure 5, and Examiner annotated figure 5 above
the spacer material (G) contacting a bottom surface of the upper metallization feature (E).
It would have been obvious that one of ordinary skill in the art could have modified the via of Jung to be smaller like the via of Shi. One of ordinary skill in the art would understand that the height of the via is a result effective variable. This is because the height of the via depends upon the thickness of the layers that in which the via is being formed. Based upon figure 14 of Jung and figure 5 of Shi it would have been obvious to one of ordinary skill in the art that 

Jung and Shi do not explicitly teach:
wherein an outer-sidewall surface of the spacer material is coplanar with the bottom electrode.
	However, this is a matter of changing the size of the bottom electrode 103’ of Jung. 
	
	Evidentiary reference Keshtbod teaches at least in figure 6:
	That it is known in the art to make the bottom electrode (M1) the same width as the rest of the MRAM device including the switching material (628) and the top electrode (W). Therefore, it would have been an obvious modification to one of ordinary skill in the art to modify the bottom electrode of Jung 103’ such that its width would be the same width as the Jung switching material (100”/107”) and top electrode (C).  One would be motivated to do this because it would reduce the amount of process steps, e.g. etching necessary. This is because all the sides could be etched in one step instead of two or more. 
	The combination of Keshtbod and Jung is shown below

    PNG
    media_image3.png
    543
    532
    media_image3.png
    Greyscale


Regarding claim 5, Jung teaches at least in figure 14:
wherein the via (A) is a self-aligned via interconnection (201 the stud; this is a product-by-process) which exposes the top electrode (108” is exposed to 210 the stud) (this entire claim is a product-by-process limitation and does not impart any new structural features to the claim because the prior art teaches the structure of claim 1).
Regarding claim 6, Jung teaches at least in figure 14:

Regarding claim 7, 	The combination of Keshtbod and Jung teach as shown below in Examiner’s annotated figure 14 below:

    PNG
    media_image3.png
    543
    532
    media_image3.png
    Greyscale

a vertically aligned liner material (Jung 127 except for D) defining the self-aligned via interconnection and directly contacting and surrounding the top electrode (Jung C, where 127 except A directly contacts and surrounds C), the one or more switching material (Jung 
the liner material (Jung 127 except for D) being separated from the self- aligned via (A) interconnection by the spacer material (D).
Regarding claim 8, Jung teaches at least in figure 14:
Wherein the spacer material (D) is on an inner side of the vertically aligned liner material, (127 not including D, where Examiner is able to dissect 127 into a spacer material and a liner material as Applicant does not claim a difference in material between the two. Therefore, they could be the same material and in the final product one would not be able to determine the difference between the two; As such the spacer material can be considered to be on a inner side of the vertically aligned liner material 127), which defines and surrounds the self- aligned via interconnection (127 not including D surrounds and thus defines D).
Regarding claim 10, Jung does not teach:
wherein the bottom electrode (103’), the one or more switching materials (100”/107”), the top electrode 108”) and the spacer material (D) have vertically aligned sidewalls forming a vertical pillar structure (each of the elements are shown in figure 14 as being vertically aligned to each other and form a pillar structure). 
Further, based upon Applicant’s specification this is not a critical feature of the claimed invention as there are no unexpected results from the via being aligned or not. This can be seen in by comparing Applicant’s figure 4 and 6. Further, there is nothing in the disclosure to state that this feature is critical. Therefore, this feature is considered a change of shape under MPEP 2144.04(IV)(B) as the only critical function is that the via provide and electrical connection between the upper metallization feature and the top electrode which the via of the prior art 

Further comprising a diffusion barrier layer which contacts the bottom electrode (According to Applicant’s specification a diffusion barrier layer can be SiN. ¶ 0022. Jung element 127 is made of SiN. ¶ 0051. Therefore, the horiztonal portion of Jung 127 which contacts F in Examiner’s annotated Jung figure 14 can be considered the diffusion barrier layer).
Regarding claim 21,
Claim 21 is rejected for the same reasons as claims 1, and 10. This is because claim 21 is the combination of these claims.
Regarding claim 22, 
Claim 22 is a product-by-process limitation as such this method of making does not carry patentable weight with the final device being claimed. As such, the prior art continues to read upon the claimed subject matter. Further, 22 is also rejected under the same analysis of claim for the top electrode in direct contact with one or more switching materials. 
Regarding claims 25-27, Jung teaches at least in figure 14:
Regarding claims 25-27, The combination of Keshtbod and Jung teach as shown below in Examiner’s annotated figure 14 below:

    PNG
    media_image3.png
    543
    532
    media_image3.png
    Greyscale

a vertically aligned sidewall material (Jung 127 except D) in direct contact with and along an entirety of a vertically aligned sidewall of the bottom electrode (F), the one or more switching materials (Jung 100”/107”) and the top electrode (C) and the outer sidewall surface of the spacer material (D), 
the via interconnection (A) being smaller in cross cross-section than the vertically aligned sidewall of the bottom electrode (F), the one or more switching materials (Jung 100”/107”) and the top electrode (C), and 

further comprising a diffusion barrier material (E) contacting directly with the lower metallization feature (Keshtbod M1) and the spacer material (Jung 127 except D).
Regarding claim 28,
Claim 28 is rejected for the same reasons as claims 1, and 10. This is because claim 28 is the combination of these claims.

Claims 4, 11, 13-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0042567 A1) (“Jung”), in light of evidentiary references 1) Horng et al. (US 2008/0217710 A1) (“Horng”), 2)  Zhou et al. (US 2013/0001717 A1) (“Zhou”), and 3) Chuang et al. (US 2016/0380183 A1) (“Chuang”), in view of Shi et al. (US 7,009,266 B2) (“Shi”), in view of Keshtbod et al. (US 2010/0221848 A1) (“Keshtbod”).
Examiner’s note: Keshtbod has been changed from an evidentiary reference to a standard reference. This is because Keshtbod is no long being used just to teach what is known to one of ordinary skill in the art, but is actively being used to make a modification to the primary reference. 
Regarding claims 4, Jung does not explicitly teach:
further comprising a periphery device or logic device comprising the lower metallization feature and the upper metallization feature connected together by an interconnect structure devoid of any intervening materials 

Keshtbod teaches at least in figure 6:
further comprising a periphery device or logic device comprising the lower metallization feature (M1) and the upper metallization feature (M2) connected together by an interconnect structure (Via-1) devoid of any intervening materials (there are no materials intervening).
It would have been obvious to one of ordinary skill in the art to incorporate the “via” device of Keshtbod with the device of Jung because Keshtbod teaches how one of ordinary skill in the art would use the memory device of Jung in a circuit. Where Jung’s device would replace the memory devices of Keshtbod or vice-versa.
Regarding claim 11, 
Claim 11 is rejected for the same reasons as claims 1, 4, and 10. This is because claim 11 is the combination of these claims.
Regarding claim 13,
 Claim 13 is rejected for the same reasons as claim 5 above. This is because claim 13 and claim 5 contain the same limitations.
Regarding claim 14,
 Claim 14 is rejected for the same reasons as claim 6 above. This is because claim 14 and claim 6 contain the same limitations. Further, it is obvious that the spacer material would completely surround the via interconnection because one would want to fully insulate the via connection in order to prevent electrical shorts.
Regarding claim 15, Jung teaches at least in figure 14:
wherein the vertical pillar has a narrower cross- section at the self-forming self-aligned via the top electrode (201 the stud ) is narrower than the rest of the pillar. This is similar to Applicant’s figures).
Regarding claim 16,
 Claim 16 is rejected for the same reasons as claim 7 above. This is because claim 16 and claim 7 contain the same limitations.
Regarding claim 22, 
Claim 22 is rejected for the same reasons as claims 1, 4, and 10. This is because claim 22 is the combination of these claims.


Claim 9 s/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0042567 A1) (“Jung”), in light of evidentiary references 1) Horng et al. (US 2008/0217710 A1) (“Horng”), 2)  Zhou et al. (US 2013/0001717 A1) (“Zhou”), and 3) Chuang et al. (US 2016/0380183 A1) (“Chuang”), in view of Li et al. (US 2012/0086089 A1) (“Li”).
Regarding claim 9, Jung does not teach:
The materials of the top electrode (108”).

Li teaches at least in figure 6
the top electrode (604) is formed from one or more of conductive materials including: TiN, TaN, WN, Al, Ru, Ir, Pt, Ag, Au, Co, W, Cu or their combination of multi-layer films (¶ 0030, where Ta or TaN can be used).
It would have been obvious to one of ordinary skill in the art to combine the aforementioned prior art references as Jung is silent with repsedt to the material of the top electrode is. Thus, one of ordinary skill in the art would have looked to other references to teach what the material is. This would have brought one of ordinary skill in the art to Li which teaches a similar devices. Thus, it would have ben obvious that the materials used in this similar devices could have also been used in Jung.





Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach that the amendment to claim 1 in that the outer sidewall of the spacer material is coplanar with the plurality of listed elements. 
Examiner respectfully disagrees. In order to clarify Examiner’s position Examiner has included an annotated figure 14 of Jung which was modified by the teachings of Keshtbod. In the combined device it is clear the prior art teaches the amendments to the claim.

    PNG
    media_image3.png
    543
    532
    media_image3.png
    Greyscale


Examiner respectfully disagrees. As shown in claim 10 above, Applicant’s specification states the diffusion barrier layer is an insulator and can be SiN. This is the same material as Jung 127. Therefore, Examiner can treat the bottom horizontal portion of Jung 127 as the diffusion barrier layer since it is the same material as the spacer material, and the liner layer.
For all the above reasons, Applicant’s arguments are unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822